Exhibit 10.36

EMPLOYMENT AGREEMENT

This Employment Agreement is made as of December 7, 2016 by Domino’s Pizza LLC,
a Michigan limited liability company (the “Company”) and Kevin S. Morris (the
“Executive”).

RECITALS

 

  1. The Executive has experience and expertise required by the Company and its
Affiliates.

 

  2. Subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Executive Vice President,
General Counsel and the Executive wishes to accept such employment.

AGREEMENT

NOW, THEREFORE, for valid consideration received, the parties agree as follows:

 

  1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company offers and the Executive accepts employment hereunder
effective as of the date first set forth above (the “Effective Date”).

 

  2. Term. This Agreement shall commence on January 3, 2017 and shall remain in
effect for an indefinite time until terminated by either party as set forth in
Section 5 hereof.

 

  3. Capacity and Performance.

3.1 Offices. During the Term, the Executive shall serve the Company as Executive
Vice President, General Counsel. The Executive shall have such other powers,
duties and responsibilities consistent with the Executive’s position as
Executive Vice President, General Counsel as may from time to time be prescribed
by the Chief Executive Officer of the Company (“CEO”).

3.2 Performance. During the Term, the Executive shall be employed by the Company
on a full-time basis and shall perform and discharge, faithfully, diligently and
to the best of his/her ability, his/her duties and responsibilities hereunder.
During the Term, the Executive shall devote his/her full business time
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his/her duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental, political, charitable
or academic position during the Term of this Agreement, except for such
directorships or other positions which he/she currently holds and has disclosed
to the CEO in Exhibit 3.2 hereof and except as otherwise may be approved in
advance by the CEO.

 

Employment Agreement

-1-



--------------------------------------------------------------------------------

  4. Compensation and Benefits. During the Term, as compensation for all
services performed by the Executive under this Agreement and subject to
performance of the Executive’s duties and obligations to the Company and its
Affiliates, pursuant to this Agreement or otherwise, the Executive shall receive
the following:

4.1 Base Salary. The Company shall pay the Executive a base salary at the rate
of Four Hundred Thirty-Five Thousand Dollars ($435,000.00) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to such increases as the Board of Directors of the Company or the
Compensation Committee (the “Board”) in its sole discretion may determine from
time to time (the “Base Salary”).

4.2 Bonus Compensation. During the term hereof, the Executive shall participate
in the Company’s Senior Executive Annual Incentive Plan, as it may be amended
from time to time pursuant to the terms thereof (the “Plan,” a current copy of
which is attached hereto as Exhibit A) and shall be eligible for a bonus award
thereunder (the “Bonus”). For purposes of the Plan, the Executive shall be
eligible for a Bonus, and the Executive’s specified percentage (the “Specified
Percentage”) for such Bonus shall initially be fifty percent (50%) of Base
Salary and shall thereafter be established annually by the Board of Directors
(the “Board”) or, if the Board delegates the Specified Percentage determination
process to a Committee of the Board, by such Committee. In the event the Board
or Committee does not approve the Executive’s Specified Percentage within 90
days of the beginning of a fiscal year, such Specified Percentage shall be the
same as the immediately preceding year. Whenever any Bonus payable to the
Executive is stated in this Agreement to be prorated for any period of service
less than a full year, such Bonus shall be prorated by multiplying (x) the
amount of the Bonus otherwise earned and payable for the applicable fiscal year
in accordance with this Sub-Section 4.2 by (y) a fraction, the denominator of
which shall be 365 and the numerator of which shall be the number of days during
the applicable fiscal year for which the Executive was employed by the Company.
Executive agrees and understands that any prorated Bonus payments will be made
only after determination of the achievement of the applicable Performance
Measures (as defined in the Plan) in accordance with the terms of the Plan. Any
compensation paid to the Executive as Bonus shall be in addition to the Base
Salary.

4.3 Paid Time Off (PTO). During the Term, the Executive shall be entitled to
four weeks of vacation per calendar year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. The Executive shall not be entitled to
compensation for vacation time not taken. In addition, the Executive shall be
entitled to five days of emergency/medical PTO per calendar year.

 

Employment Agreement

-2-



--------------------------------------------------------------------------------

4.4 Other Benefits. During the Term and subject to any contribution therefor
required of executives of the Company generally, the Executive shall be entitled
to participate in all employee benefit plans, including without limitation any
401(k) plan, from time to time adopted by the Board and in effect for executives
of the Company generally (except to the extent such plans are in a category of
benefit otherwise provided the Executive hereunder). Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable policies of the Company. The Company may alter, modify, add to or
delete any aspects of its employee benefit plans at any time as the Board, in
its sole judgment, determines to be appropriate. Additionally, the Executive
shall receive a standard relocation package at the beginning of the Executive’s
employment for relocation of Executive to the Ann Arbor, Michigan area, in
accordance with the Company’s policies in relation to its executive officers.

4.5 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses, including without limitation the cost of first
class air travel and dues for industry-related association memberships, incurred
or paid by the Executive in the performance of his/her duties and
responsibilities hereunder, subject to (i) any expense policy of the Company set
by the Board from time to time, including without limitation any portion thereof
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder (“Section 409A”) and
(ii) such reasonable substantiation and documentation requirements as may be
specified by the Board or CEO from time to time.

4.6 Airline Clubs. Upon receiving the prior written approval of the CEO
authorizing the Executive to join a particular airline club, the Company shall
pay or reimburse the Executive for dues for not less than two nor more than four
airline clubs, provided such club memberships serve a direct business purpose
and subject to such reasonable substantiation and documentation requirements as
to cost and purpose as may be specified by the CEO from time to time.

4.7 Physicals. The Company shall annually pay for or reimburse the Executive for
the cost of a physical examination and health evaluation performed by a licensed
medical doctor, subject to such reasonable substantiation and documentation
requirements as to cost as may be specified by the Board or CEO from time to
time.

 

  5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term of this Agreement under the
circumstances described in this Section 5. All references herein to termination
of employment, separation from service and similar or correlative terms, insofar
as they are relevant to the payment of any benefit that could constitute
nonqualified deferred compensation subject to Section 409A, shall be construed
to require a “separation from service” within the meaning of Section 409A, and
the Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
such termination constitutes a “separation from service” as so defined.

 

Employment Agreement

-3-



--------------------------------------------------------------------------------

5.1 Retirement or Death. In the event of the Executive’s retirement or death
during the Term, the Executive’s employment hereunder shall immediately and
automatically terminate. In the event of the Executive’s retirement after the
age of 65 with the prior consent of the Board or death during the Term, the
Company shall pay to the Executive (or in the case of death, the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to Executive’s estate) any Base Salary earned but unpaid through the
date of such retirement or death, any Bonus for the fiscal year preceding the
year in which such retirement or death occurs that was earned but has not yet
been paid and, at the times the Company pays its executives bonuses in
accordance with its general payroll policies, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such retirement or death
(prorated in accordance with Section 4.2).

 

  5.2 Disability.

5.2.1 The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his/her employment hereunder through any illness, injury, accident or condition
of either a physical or psychological nature and, as a result, is unable to
perform substantially all of his/her duties and responsibilities hereunder for
an aggregate of 120 days during any period of 365 consecutive calendar days ;
provided, that if the Executive incurs a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, the Executive, unless he/she earlier returns to service (at a level
of service inconsistent with a separation from service under Section 409A) or
his/her employment is earlier terminated, shall in all events be deemed to have
separated from service not later than by the end of the twenty-ninth (29th)
month, commencing with the commencement of such leave of absence.

5.2.2 The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with
Section 4.5, to the extent permitted by the then current terms of the applicable
benefit plans, until the Executive becomes disabled within the meaning of
Section 409A or until the termination of his/her employment, whichever shall
first occur. Upon becoming so disabled, or upon such termination, whichever
shall first occur, the Company shall promptly and in all events within thirty
(30) days’ pay to the Executive any Base Salary earned but unpaid through the
date of such eligibility or termination and any

 

Employment Agreement

-4-



--------------------------------------------------------------------------------

Bonus for the fiscal year preceding the year of such eligibility or termination
that was earned but unpaid. At the times the Company pays its executives bonuses
generally, but no later than two and one half (2  1⁄2) months after the end of
the fiscal year in which the bonus is earned, the Company shall pay the
Executive an amount equal to that portion of any Bonus earned but unpaid during
the fiscal year of such eligibility or termination (prorated in accordance with
Section 4.2). During the eighteen (18) month period from the date of such
disability (as determined under Section 409A), the Company shall pay the
Executive, at its regular pay periods, an amount equal to the difference between
the Base Salary and the amounts of any disability income benefits that the
Executive receives in respect of such period.

5.2.3 Except as provided in Section 5.2.2, while receiving disability income
payments under any disability income plan maintained by the Company, the
Executive shall not be entitled to receive any Base Salary under Section 4.1 or
Bonus payments under Section 4.2 but shall continue to participate in benefit
plans of the Company in accordance with Section 4.4 and the terms of such plans,
until the termination of his/her employment. During the 18-month period from the
date of disability (as determined under Section 409A) or termination, whichever
shall first occur, the Company shall contribute to the cost of the Executive’s
participation in group medical plans of the Company, provided that the Executive
is entitled to continue such participation under applicable law and plan terms.

5.2.4 If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his/her duties and responsibilities hereunder, or for purposes of
Section 409A the Executive may, and at the request of the Company shall, submit
to a medical examination by a physician selected by the Company to whom the
Executive or his/her duly appointed guardian, if any, has no reasonable
objection, to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Board’s determination of the issue shall be
binding on the Executive.

5.3 By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for “Cause” which is hereby defined as: (i) the Executive’s
willful failure to perform (other than by reason of disability) his/her duties
to the Company or any of its Affiliates and the continuation of such failure for
a period of ten (10) days after the delivery of written notice to the Executive;
(ii) the Executive’s willful failure to perform (other than by reason of
disability) any lawful and reasonable directive of the CEO that continues for a
period of ten (10) days after being given written notice of such failure;
(iii) the commission of a

 

Employment Agreement

-5-



--------------------------------------------------------------------------------

material act of fraud, embezzlement or theft by the Executive with respect to
the Company or any of its Affiliates; or (iv) the conviction of the Executive
of, or plea by the Executive of nolo contendere to, any felony or any other
crime involving dishonesty or moral turpitude. “Cause” for termination will not
exist unless and until the Company has provided the Executive with ten
(10) days’ prior written notice (given in accordance with the requirements of
Section 13.4 below) specifically detailing the facts and circumstances giving
rise to the claimed event of Cause, which must be given within sixty (60) days
of the date the Company has knowledge of those facts and circumstances. If the
Executive has not cured the facts and circumstances giving rise to the claimed
basis for Cause, or those facts and circumstances are not curable, or if the
claimed basis for Cause is not disputed in writing by the Executive during the
cure period, the Company may terminate the Executive’s employment for Cause
within ten (10) days after the end of such cure period by the delivery of Notice
of Termination (as defined below). If the facts and circumstances giving rise to
the claimed basis for Cause are cured within the cure period, Cause shall be
deemed not to exist. Anything to the contrary in this Agreement notwithstanding,
upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company and its Affiliates shall have no further obligation or
liability to the Executive hereunder, other than for Base Salary earned but
unpaid through the date of termination. Without limiting the generality of the
foregoing, the Executive shall not be entitled to receive any Bonus amounts
which have not been paid prior to the date of termination.

5.4 By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive: (i) promptly following termination and in all events within thirty
(30) days thereof, Base Salary earned but unpaid through the date of
termination, plus (ii) severance payments for a period to end twelve (12) months
after the termination date (“Severance Term”), of which (a) the first severance
payment shall be made on the date that is six (6) months from the date of
termination and in an amount equal six (6) times the Executives monthly base
compensation in effect at the time of such termination and (b) the balance of
the severance shall be paid on a bi-weekly basis in accordance with the
Company’s standard payroll processes and schedule in payments beginning on the
date that is seven (7) months from the date of termination and continuing
through the date that is twelve (12) months from the date of termination, each
such bi-weekly payment in an amount equal to the Executive’s bi-weekly base
compensation in effect at the time of such termination (i.e., 1/26th of the Base
Salary), plus (iii) promptly following termination and in all events within
thirty (30) days thereof, any unpaid portion of any Bonus for the fiscal year
preceding the year in which such termination occurs that was earned but has not
been paid, plus (iv) at the times the Company pays its executives bonuses
generally, but no later than two and one half (2  1⁄2) months after the end of
the fiscal year in which the Bonus is earned, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such termination (prorated
in accordance with Section 4.2).

 

Employment Agreement

-6-



--------------------------------------------------------------------------------

5.5 By the Executive for Good Reason. The Executive may terminate employment
hereunder for Good Reason, upon notice to the Company setting forth in
reasonable detail the nature of such Good Reason. The following shall constitute
“Good Reason” for termination by the Executive: (i) any material diminution in
the nature and scope of the Executive’s responsibilities, duties, authority or
title; (ii) material failure of the Company to provide the Executive the Base
Salary and benefits in accordance with the terms of Section 4 hereof; or
(iii) relocation of the Executive’s office to a location outside a 50-mile
radius of the Company’s current headquarters in Ann Arbor, Michigan. In the
event of termination in accordance with this Section 5.5, then the Company shall
pay the Executive: (x) promptly following termination and in all events within
thirty (30) days thereof, Base Salary earned but unpaid through the date of
termination, plus (y) six months after the termination date, an amount equal to
six times the Executive’s monthly base compensation in effect at the time of
such termination (i.e., 1/12th of the Base Salary) and thereafter, monthly
severance payments, each equal to the Executive’s monthly base compensation for
a period of six months , plus (z) at the times the Company pays its executives
bonuses generally, but no later than two and one half (2  1⁄2) months after the
end of the fiscal year in which the bonus is earned, an amount equal to that
portion of any Bonus earned but unpaid during the fiscal year of such
termination (prorated in accordance with Section 4.2).

5.6 By the Executive Other Than for Good Reason. The Executive may terminate
employment hereunder at any time upon 90 days written notice to the Company. In
the event of termination of the Executive’s employment pursuant to this
Section 5.6, the CEO or the Board may elect to waive the period of notice or any
portion thereof. The Company will pay the Executive his/her Base Salary for the
notice period, except to the extent so waived by the Board. Upon the giving of
notice of termination of the Executive’s employment hereunder pursuant to this
Section 5.6, the Company and its Affiliates shall have no further obligation or
liability to the Executive, other than (i) payment to the Executive of his/her
Base Salary for the period (or portion of such period) indicated above,
(ii) continuation of the provision of the benefits set forth in Section 4.4 for
the period (or portion of such period) indicated above, and (iii) any unpaid
portion of any Bonus for the fiscal year preceding the year in which such
termination occurs that was earned but has not been paid. The payments made
under subsections (i) and (iii) hereof shall be made promptly following
termination and in all events within thirty (30) days thereof.

5.7 Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the Term or otherwise, then such employment shall be at
will.

 

Employment Agreement

-7-



--------------------------------------------------------------------------------

5.8 Delayed Payments for Specified Employees. Notwithstanding the foregoing
provisions of this Section 5, if the Executive is a “specified employee” as
defined in Section 409A, determined in accordance with the methodology
established by the Company as in effect on the Executive’s termination, amounts
payable hereunder on account of the Executive’s termination that would
constitute nonqualified deferred compensation for purposes of Section 409A and
that would, but for this Section 5.9, be payable within the six (6) month period
commencing with the Executive’s termination shall instead be accumulated and
paid in a lump sum at the conclusion of such six-month period.

5.9 Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or due to disability or by the Executive for Good Reason or
due to retirement shall be communicated by an executed Notice of Termination
given in accordance with this Agreement. For purposes of this Agreement, a
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specifies the intended termination date (which date, in the case of a
termination for Good Reason that requires a cure period, shall not be before the
expiration of any such cure period). The failure by the Executive or the Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, to assert such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

  6. Effect of Termination of Employment. The provisions of this Section 6 shall
apply in the event of termination of Executive’s employment, pursuant to
Section 5, or otherwise.

6.1 Payment in Full. Payment by the Company or its Affiliates of any Base
Salary, Bonus or other specified amounts that are due to the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company and its Affiliates to the Executive, except that
nothing in this Section 6.1 is intended or shall be construed to affect the
rights and obligations of the Company or its Affiliates, on the one hand, and
the Executive, on the other, with respect to any option plans, option
agreements, subscription agreements, stockholders agreements or other agreements
to the extent said rights or obligations therein survive termination of
employment.

6.2 Termination of Benefits. If Executive is terminated by the Company without
Cause, or terminates employment with the Company for Good Reason, and provided
that Executive elects continuation of health coverage pursuant to Section 601
through 608 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”), Company shall pay Executive or pay directly to the COBRA
administrator, at the election of the Company, an amount equal to the monthly
COBRA premiums for the Severance Term; provided further, such

 

Employment Agreement

-8-



--------------------------------------------------------------------------------

payment will cease upon Executive’s entitlement to other health insurance
without charge. Except for medical insurance coverage continued pursuant to
Section 5.2 hereof, all other benefits shall terminate pursuant to the terms of
the applicable benefit plans based on the date of termination of the Executive’s
employment without regard to any continuation of Base Salary or other payments
to the Executive following termination of employment. Executive and Company
agree to make such changes to the reimbursement for COBRA as may be required to
ensure compliance with Internal Revenue Code section 409A.

6.3 Survival of Certain Provisions. Provisions of this Agreement shall survive
any termination of employment if so provided herein or if necessary to
accomplish the purpose of other surviving provisions, including, without
limitation, the obligations of the Executive under Sections 7 and 8 hereof. The
obligation of the Company to make payments to or on behalf of the Executive
under Sections 5.2, 5.4 or 5.5 hereof is expressly conditioned upon the
Executive’s continued full performance of his/her obligations under Sections 7
and 8 hereof. The Executive recognizes that, except as expressly provided in
Section 5.2, 5.4 or 5.5, no compensation is earned after termination of
employment.

 

  7. Confidential Information; Intellectual Property.

7.1 Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information (as that term is defined
in Section 11.2, below); that the Executive may develop Confidential Information
for the Company or its Affiliates and that the Executive may learn of
Confidential Information during the course of his/her employment. The Executive
will comply with the policies and procedures of the Company and its Affiliates
for protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his/her duties and responsibilities to the Company) any Confidential Information
obtained by the Executive incident to his/her employment or other association
with the Company and its Affiliates. The Executive understands that this
restriction shall continue to apply after employment terminates, regardless of
the reason for such termination.

7.2 Return of Documents. All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company and its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company and its Affiliates at
the time employment terminates, or at such earlier time or times as the Board or
CEO designee may specify, all Documents then in the Executive’s possession or
control.

 

Employment Agreement

-9-



--------------------------------------------------------------------------------

7.3 Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns to the Company (or as otherwise directed by the Company) the
Executive’s full right, title and interest in and to all Intellectual Property.
The Executive shall execute any and all applications for domestic and foreign
patents, copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company or its Affiliates to
assign the Intellectual Property to the Company and to permit the Company and
its Affiliates to enforce any patents, copyrights or other proprietary rights to
the Intellectual Property. The Executive will not charge the Company or its
Affiliates for time spent in complying with these obligations. All copyrightable
works that the Executive creates shall be considered “Work For Hire” under
applicable laws.

 

  8. Restricted Activities.

8.1 Agreement Not to Compete With the Company. During the Executive’s employment
hereunder and for a period of 24 months following the date of termination
thereof (the “Non-Competition Period”), the Executive will not, directly or
indirectly, own, manage, operate, control or participate in any manner in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, principal, member, manager, consultant, agent or
otherwise with, or have any financial interest in, or aid or assist anyone else
in the conduct of, any business, venture or activity which in any material
respect competes with the following enumerated business activities to the extent
then being conducted or being planned to be conducted by the Company or its
Affiliates or being conducted or known by the Executive to being planned to be
conducted by the Company or by any of its Affiliates, at or prior to the date on
which the Executive’s employment under this Agreement is terminated (the “Date
of Termination”), in the United States or any other geographic area where such
business is being conducted or being planned to be conducted at or prior to the
Date of Termination (a “Competitive Business”, defined below). For purposes of
this Agreement, “Competitive Business” shall be defined as: (i) any company or
other entity engaged as a “quick service restaurant” (“QSR”) which offers pizza
for sale as its principle product; and (ii) any company or other entity that is
delivery-oriented; and (iii) any entity under common control with an entity
included in (i) or (ii), above. Notwithstanding the foregoing, ownership of not
more than 5% of any class of equity security of any publicly traded corporation
shall not, of itself, constitute a violation of this Section 8.1.

8.2 Agreement Not to Solicit Employees or Customers of the Company. During
employment and during the Non-Competition Period the Executive will not,
directly or indirectly, (i) recruit or hire or otherwise seek to induce any
employees of the Company or any of the Company’s Affiliates to terminate their
employment or violate any agreement with or duty to the Company or any of the
Company’s Affiliates; or (ii) solicit or encourage any franchisee or vendor of
the Company or of any of the Company’s Affiliates to terminate or diminish its
relationship with any of them or to violate any agreement with any of them, or,
in the case of a franchisee, to conduct with any Person any business or activity
that such franchisee conducts or could conduct with the Company or any of the
Company’s Affiliates.

 

Employment Agreement

-10-



--------------------------------------------------------------------------------

  9. Enforcement of Covenants. The Executive acknowledges that he/she has
carefully read and considered all the terms and conditions of this Agreement,
including without limitation the restraints imposed upon his/her pursuant to
Sections 7 and 8 hereof. The Executive agrees that said restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates and
that each and every one of the restraints is reasonable in respect to subject
matter, length of time and geographic area. The Executive further acknowledges
that, were he/she to breach any of the covenants or agreements contained in
Sections 7 or 8 hereof, the damage to the Company and its Affiliates could be
irreparable. The Executive, therefore, agrees that the Company and its
Affiliates, in addition to any other remedies available to it, shall be entitled
to preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants or agreements. The parties
further agree that in the event that any provision of Section 7 or 8 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of it being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

 

  10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his/her obligations
hereunder will not breach or be in conflict with any other agreement to which or
by which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or solicitation or similar
covenants or other obligations that would affect the performance of his/her
obligations hereunder. The Executive will not disclose to or use on behalf of
the Company or any of its Affiliates any proprietary information of a third
party without such party’s consent.

 

  11. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 11 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

11.1 Affiliates. “Affiliates” shall mean Domino’s Pizza, Inc., Domino’s, Inc.
and all other persons and entities controlling, controlled by or under common
control with the Company, where control may be by management authority or equity
interest.

11.2 Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others with whom they compete or do business, or with whom they plan to compete
or do business, and any and all information the disclosure of which would
otherwise be adverse to the interest of the Company or any of its Affiliates.
Confidential Information includes without limitation such information relating
to (i) the products

 

Employment Agreement

-11-



--------------------------------------------------------------------------------

and services sold or offered by the Company or any of its Affiliates (including
without limitation recipes, production processes and heating technology),
(ii) the costs, sources of supply, financial performance and strategic plans of
the Company and its Affiliates, (iii) the identity of the suppliers to the
Company and its Affiliates, and (iv) the people and organizations with whom the
Company and its Affiliates have business relationships and those relationships.
Confidential Information also includes information that the Company or any of
its Affiliates have received belonging to others with any understanding, express
or implied, that it would not be disclosed. The obligations specified above
shall not apply to any Confidential Information that: (a) is generally known to
the public at the time of the disclosure or becomes generally known through no
breach of this Agreement; (b) is in the Executive’s rightful possession at the
time of the disclosure without an obligation to hold it in confidence;
(c) becomes known to the Executive without obligation of confidence through
disclosure by a third party having the legal right to disclose such information;
or (d) is required to be disclosed by the Executive to comply with applicable
laws or governmental regulations or a valid order of a court enforceable against
the Executive, provided that to the extent permitted by applicable law, the
Executive provides prior written notice of such disclosure to the Company and
takes reasonable and lawful actions at the Company’s expense to avoid and/or
minimize the extent of such disclosure.

11.3 ERISA. “ERISA” means the federal Employee Retirement Income Security Act of
1974 and any successor statute, and the rules and regulations thereunder, and,
in the case of any referenced section thereof, any successor section thereto,
collectively and as from time to time amended and in effect.

11.4 Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the business activities
or any prospective activity of the Company or any of its Affiliates.

11.5 Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization.

 

  12. Withholding/Other Tax Matters. All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law. This Agreement shall be construed
consistent with the intent that all payment and benefits hereunder comply with
the requirements of, or the requirements for exemption from, Section 409A.
Notwithstanding the foregoing, the Company shall not be liable to the Executive
for any failure to comply with any such requirements.

 

Employment Agreement

-12-



--------------------------------------------------------------------------------

  13. Miscellaneous.

13.1 Assignment. Neither the Company nor the Executive may assign this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other; provided, however, that the Company may assign its
rights and obligations under this Agreement without the consent of the Executive
in the event that the Company shall hereafter affect a reorganization,
consolidate with, or merge into, any other Person or transfer all or
substantially all of its properties or assets to any other Person, in which
event such other Person shall be deemed the “Company” hereunder, as applicable,
for all purposes of this Agreement; provided, further, that nothing contained
herein shall be construed to place any limitation or restriction on the transfer
of the Company’s Common Stock in addition to any restrictions set forth in any
stockholder agreement applicable to the holders of such shares. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
and their respective successors, executors, administrators, representatives,
heirs and permitted assigns.

13.2 Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13.3 Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company.

13.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (i) in the case of the Executive, to:
Kevin S. Morris, at 30 Frank Lloyd Wright Drive, Ann Arbor, Michigan 48106 with
a copy sent to him at the most recent home address provided to the Company for
payroll purposes, and (ii) in the case of the Company, to the attention of Chief
Executive Officer, at 30 Frank Lloyd Wright Drive, Ann Arbor, Michigan 48106, or
to such other address as either party may specify by notice to the other
actually received.

 

Employment Agreement

-13-



--------------------------------------------------------------------------------

13.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, agreements and
understandings, written or oral, between the Executive and the Company, or any
of its predecessors, with respect to the terms and conditions of the Executive’s
employment.

13.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

13.8 Consent to Jurisdiction. Each of the Company and the Executive evidenced by
the execution hereof, (i) hereby irrevocably submits to the jurisdiction of the
state courts of the State of Michigan for the purpose of any claim or action
arising out of or based upon this Agreement or relating to the subject matter
hereof and (ii) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert by way of motion, as a defense or otherwise, in any
such claim or action, any claim that it or he/she is not subject personally to
the jurisdiction of the above-named courts, that its or his/her property is
exempt or immune from attachment or execution, that any such proceeding brought
in the above-named courts is improper, or that this Agreement or the subject
matter hereof may not be enforced in or by such court. Each of the Company and
the Executive hereby consents to service of process in any such proceeding in
any manner permitted by Michigan law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 13.4 hereof is reasonably calculated to give actual notice.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Employment Agreement

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY:   DOMINO’S PIZZA LLC Date: December 7, 2016   By:       /s/ J.
Patrick Doyle                     Name:   J. Patrick Doyle     Title:  
President & Chief Executive Officer THE EXECUTIVE:       Date: December 7, 2016
    /s/ Kevin S. Morris                     Name:   Kevin S. Morris

 

Employment Agreement

-15-



--------------------------------------------------------------------------------

EXHIBIT A

DOMINO’S PIZZA SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

SEE TAB 4

 

Employment Agreement

-16-



--------------------------------------------------------------------------------

EXHIBIT 3.2

(None, unless additional information is set forth below.)

 

Employment Agreement

-17-